Richard D. Simonds, Jr. 212.768.6936 rsimonds@sonnenschein.com Two World Financial Center New York, NY 10281-1008 212.768.6700 212.768.6800 fax www.sonnenschein.com October 8, 2009 Securities and Exchange Commission J. Nolan McWilliams Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: BNP Paribas Mortgage Securities LLC BNP Paribas Mortgage ABS LLC Amendment No. 2 to the Registration Statement on Form S-3 filed May 22, 2009 File No. 333-159428-01 Ladies and Gentlemen: On behalf of BNP Paribas Mortgage Securities LLC and BNP Paribas Mortgage ABS LLC (the “Registrants”), we have caused to be filed with you electronically on Form S-3/A under EDGAR, the captioned Amendment No. 2 to the Registration Statement. The objective of the above-captioned Amendment No. 2 to Registration Statement is to respond to the SEC Comment Letter to the Registrants dated August 19, 2009.These comments and our corresponding responses may be found below.Additionally, attached are blacklined copies of the Form of Prospectus Supplement (Version 1), Form of Prospectus Supplement (Version 2) and Base Prospectus, marked to show changes from the versions of the documents filed for the Registrants on Form S-3 on August 6, 2009. Please do not hesitate to contact us with any questions you may have. Registration Statement on Form S-3 General Comment: 1. We note your response to our prior comment 1. Please provide an analysis of how only one depositor will be liable for and sign the periodic reports for a specific takedown when, in fact, two depositors will both be issuers liable with respect to any liability under the Securities Act of 1933. For example, explain why the other depositor would not be liable for providing and signing the periodic reports for a specific takedown when both depositors would be issuers under the registration statement and will have made statements in the Rule 424(b) prospectus concerning periodic reporting requirements. Also, tell us whether both depositors will sign the material agreements for each takedown. BrusselsChicagoDallasKansas CityLos AngelesNew YorkPhoenixSt.
